Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-7, 9-15 and 17-26 are currently pending in this application.
Claims 8 and 16 have been canceled.
Claims 21-26 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.

Claim Objections
Claim 1, 9 and 22 are objected to due to minor informalities:
a).	Claim 1: lines 11-12 recites “one or more of aesthetic fit, functional fit, adjustability constraints, and optical constraints” and line 17 recites “one or more of aesthetic, fit, adjustability, and/or optical constraints”.  The citations are inconsistent in 
b).	Claim 9: lines 14-15 recites “one or more of aesthetic fit, functional fit, adjustability constraints, and optical constraints” and lines 20 recites “one or more of aesthetic, fit, adjustability, and/or optical constraints”.  The citations are inconsistent in the two places of the same claim.  It is recommended to cite the features in consistency with one another as in claim 1.
c).	Claim 22 lines 6-7 recites “one or more of aesthetic, fit, adjustability, and/or optical constraints”.  It is recommended to cite the features in consistency with claims 1 and 9.
Appropriate corrections are required.

Response to Amendments
The applicant amended claims 1 and 9 to include features similar to “rendering the adjusted 3D frame model and previewing the adjusted 3D frame model over the obtained 3D scan and/or images of the individual's face”.
The applicant amended claim 17 to include features of “previewing the second model rendering comprising the adjusted first product frame over the obtained first model of the contour and surface of the user's anatomy”.
The applicant amended claims 7 and 15 to include features of the canceled claims 8 and 16 respectively “wherein the generated views or cross-sections are electronically displayed and/or printed in 1: 1 scale relative to a pair of stock frames corresponding to the adjusted 3D frame model”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, 9, 11-12, 14-15, 21-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (2013/0088490; IDS) in view of Haddadi et al. (2016/0327811) and further in view of Schwarz et al. (2020/0103675, US application of EP 3410178; IDS).

Regarding claim 1, Rasmussen teaches a method of generating instructions for adjusting and previewing stock eyewear frames (e.g., A system and method is presented for virtually fitting clothing, jewelry, hats, or eyewear frames utilizing 3D scans of a user's face and/or body. Rasmussen: Abstract L.1-3.  In an embodiment of the present invention, instructions are shown to the user on how to adjust the glasses 804 with arrow keys (or mouse) so that a pin 806 (not actually shown on the figure) is above the ear as shown in an example picture.  Furthermore, instructions may be given to show side view and allow user to move glasses so that pin (shown as an image of a pin attached to glasses at the point where frame should hit the top of ear) is in the correct position (at crease between head and top of ear) to start the fitting process. Rasmussen: [0043] L.4-14), the method comprising:
receiving 3D scans and/or 3D CAD files of a plurality of eyewear frames (e.g., The software loosely places 3D model of generic eyewear frames on the face scan 606. Rasmussen: [0033] L.2-3.  In embodiments of the present invention, this process may be repeated for any number of pieces of eyewear.  In an embodiment of the present invention, the eyewear frame model is imported in three pieces, the left temple piece, right temple piece, and front piece (including the bridge on metal frames).  Each eyewear frame model includes five pieces of metadata, the three major pieces are the location of the rotation points on each temple pieces (usually at the end of the temple piece near the front piece) and the location of the center of the bridge on the front piece.  The two minor pieces of metadata are the start of the curve of the temple piece into the ear hook, and the location of the above-ear pin that will line up with the user-selected location.  Rasmussen: [0034] L.2-14); 
obtaining a 3D scan and/or images of an individual's face (e.g., The process begins by acquiring a 3D scan of the user's face 602, including phototexturing. Rasmussen: [0032] L.1-2); 
extracting face measurements of the individual's face from the 3D scan and/or images (e.g., In an embodiment of the present invention, the Virtual Try-on and Recommendation Engine may be implemented with a mesh preprocessor to accommodate for limitations in the 3d collision and physics engine.  These considerations are not necessary under other implementations.  The preprocessor separates the face mesh into pieces with 65,000 triangles or less, or another number of triangles depending on the 3d engine requirements.  It saves the associated texture maps either in part, or with appropriate alignment coordinates pointing to a single copy of the texture maps.  This separation allows models to be seamlessly imported into the 3d platform.  Mesh colliders are created for key points.  Separate meshes that are aligned with the main face mesh composite are created with 255 triangles or less, or another number of triangles depending on the mesh collider requirements.  These may be brought in as separate models into the 3d platform.  The key points the mesh colliders cover are the nose, browbone, and upper cheeks.  This area is computed by finding the y-axis extent of the face mesh, which is the user's nose, and then selecting vertices within a defined rectangle that is likely to encompass approximately three inches up from the nose and all the way across the face to a depth of four inches.  The preprocessor finds the x-extents of the face mesh and picks the mode of all the values (within a tolerance).  The result of this process is to find the maximum width of the head without the ears.  This result is used as the starting width of the glasses.  This data may be stored along with any other necessary alignment data to a file.  Data models and files may be placed into a new folder titled the same as the initial face mesh file with "processed" appended. Rasmussen: [0025]); 
calculating fit parameters based on comparisons between the extracted face measurements of the individual's face and the received 3D scans and/or 3D CAD files of the plurality of eyewear frames (e.g., An embodiment of the present invention provides a method 600 for virtually fitting eyewear to users and providing recommendations.  Utilizing the method illustrated in FIG. 6, the user can see how a variety of eyewear frames will fit on his or her face.  Furthermore, in an embodiment, the software will provide them with a list of recommended frames. Rasmussen: [0031].  The face scan is imported into the software 604, and the software loosely places a 3D model of generic eyewear frames on the face scan 606.  In an embodiment of the present invention, this is done by using the nose as a locating feature.  The user then uses the arrow keys to nudge the frames into position on the face scan, as well as adjust the width of the temple pieces.  By allowing the user the opportunity to situate the frames near the face and adjust the width of the temple pieces, the frames are at a closer positioning start for the iterative collision process and it will be easier for the system to determine the critical above-ear points that will form the rotation axis for future eyewear frame models. Rasmussen: [0033].  In an embodiment of the present invention, the fit percentage is calculated out of 100% (perfect fit).  The computation is a(f+d) where a is the binary value of whether a collision is on the nose (1) or anywhere else (0), f is the flex of the hinges which is calculated such that 90 degrees is equal to 100% and 15 degrees above or below that is 0% fit.  This could be computed with f=1-abs ((flex_angle-90)*(1/15)).  d is the distance from the intersection of the above-ear in the z direction and the line formed between the metadata points of the temple piece's ear hook start point and the hinge point, and the ear hook start point.  It is scaled so that deviation outside the optimal range, 10 mm for example, will scale to 0% from 100% within 10 mm in either direction.  These equations are for example only, and may be replaced by linear or exponential functions as statistical fit is improved.  Rasmussen: [0037]); 
identifying a filtered subset of the plurality of eyewear frames that satisfy the calculated fit parameters based on aesthetic fit, functional fit, adjustability constraint (e.g., In an embodiment of the present invention, the customer is permitted to enter his prescription.  The user interface 800 shown in FIG. 8 has a selection pane 808 on left with total frames in each set.  As shown, there are several fit options 810: high medium or low.  There are several style options 812 such as horned, rimmed, aviator, etc. The user has the option of hiding eyewear based on styles not selected.  If the "show hidden styles" button 814 is not selected, these styles will not be shown to the user. Rasmussen: [0045]. Once a user selects a style of glasses from the selector panel 816 at the bottom of the screen, the face is shown with selected glasses.  The user can select the rotate the face to gain other perspectives on how the glasses will look. Rasmussen: [0046] L.1-4.  If the user is dissatisfied with the available choices, or wants more control over their eyewear, he may enter customization mode, where a number of parameters can be altered on the glasses for better fit.  These are: temple piece length, front piece width, front piece height, front piece angle, bridge width, nose pad length, nose pad angle, and nose pad width.  As the user alters these variables, the iterative process is repeated to visually show the user what the glasses will look like aesthetically, as well as to calculate fit.  The software can then iteratively adjust the variables to recommend a customized pair of glasses with optimal fit.  Furthermore, the software will allow users to customize non-form fitting variables such as colors, materials, thickness, engraving, and other aesthetic variables.  Rasmussen: [0010]. The software has the capability of determining quality of fit using collision detection, physics, and pressure.  The system then prompts the user if they're shopping for prescription frames or sunglasses and then the consumer can select their choice of style such as "Aviator" or "Horn-rimmed" as well as brand and color preferences.  The software uses the calculated fit and stated style preferences to develop a set of recommended frames for the customer. Rasmussen: [0011] L.5-12. In an embodiment of the present invention, the collision detection is primarily performed between the front piece of the eyewear frames and the nose/eyebrow/cheek area of the face, and the temple pieces.  The frames themselves are first roughly aligned to the ears on the face using a generic eyeglass model.  The glasses are then rotated down on to the nose until a collision is detected.  Once in place, the temple pieces are either flexed based on material, or rotated at the hinges until they collide with the sides of the head. Rasmussen: [0009] L.9-18.  The eyeglasses frame is adjusted to fit the user’s head through temple pieces) , and optical constraints (see 1_1 below); 
selecting or receiving a selection of an eyewear frame of the filtered subset of eyewear frames that satisfy the calculated fit parameters (e.g., Once a user selects a style of glasses from the selector panel 816 at the bottom of the screen, the face is shown with selected glasses.  The user can select the rotate the face to gain other perspectives on how the glasses will look.  The user is able to zoom in and zoom out of any portion of the facial model.  Rasmussen: [0046] L.1-6 and Fig. 8; reproduced below for reference

    PNG
    media_image1.png
    535
    716
    media_image1.png
    Greyscale

It can be seen that the user can select from the panel 816 the glasses interested); 
adjusting a 3D frame model of the selected eyewear frame based on the individual's extracted face measurements and/or the calculated fit parameters, according to one or more aesthetic, fit, adjustability, and/or optical constraints (e.g., In an embodiment of the present invention, a 3D scan of a user's face and a 3D model of the item into the software is inputted into the system.  The 3D image of the item to be fitted is placed on the face or body image resulting from the 3D scan and is iteratively moved until collision is detected between the 3D model of the item and the 3D model of the face or body.  When eyewear is fitted, a simulated gravity vector is used to push eyewear frames or the nose bridge down onto the nose until the model collides with the nose, showing accurate placement on the bridge.  The flex of the temple pieces is iteratively tried to determine collision with the sides of the head.  A recommendation engine can be used to recommend different items to the user based on the virtual fit.  Eyewear frames may be recommended based on testing each model to determine if temple pieces are long enough to get over the ear and if flex is too great or too small. Rasmussen: [0038].  If the user wishes to customize the frame, they enter customization mode in the software.  In this mode, the user can use sliders, similar to those found in video games, to adjust variables on the frames without limitation such as the following: temple piece length, front piece width, front piece height, front piece angle, bridge width, nose pad length, nose pad angle, and nose pad width.  In an embodiment of the present invention, the system adjusts the 3D representation of the frames by interpolating between two models of the frames.  One model contains the temple piece, for example, at its shortest possible length.  The next model contains the same 3D data as the first model, but modified for the temple piece's longest length.  Rasmussen: [0040] L.1-13); and 
rendering the adjusted 3D frame model and previewing the adjusted 3D frame model over the obtained 3D scan and/or images of the individual's face (see 1_3 below);
generating and outputting a visual display of instructions for physically adjusting a previously manufactured physical pair of eyewear frames corresponding to the selected eyewear frame, the visual display of instructions comprising one or more displayed views of the adjusted 3D frame model of the selected eyewear frame and/or adjustments to the previously manufactured physical pair of eyewear frames causing the previously manufactured physical pair of eyewear frames to match a geometry of the adjusted 3D frame model (see 1_2 below).
While Rasmussen does not explicitly teach, Haddadi teaches:
(1_1). identifying a filtered subset of the plurality of eyewear frames that satisfy the calculated fit parameters based on aesthetic fit, functional fit, adjustability constraint and optical constraint (e.g., Once the ophthalmic lenses have been manufactured and mounted in the spectacle frame, it is possible that the weight of the ophthalmic lenses will deform the spectacle frame and that the latter will no longer have exactly the same adjusted geometry as before the mounting of the ophthalmic lenses. It is then possible to determine the deformation of the frame required to adjust the frame equipped with ophthalmic lenses to fit the face of the wearer. Readjustment of the frame is then spoken of.  Haddadi: [0026].  Therefore, eyeglasses are selected with readjustment of the frame due to constraint of the ophthalmic lenses);
(1_2). generating and outputting a visual display of instructions for physically adjusting a previously manufactured physical pair of eyewear frames corresponding to the selected eyewear frame, the visual display of instructions comprising one or more displayed views of the adjusted 3D frame model of the selected eyewear frame and/or adjustments to the previously manufactured physical pair of eyewear frames causing the previously manufactured physical pair of eyewear frames to match a geometry of the adjusted 3D frame model (e.g., by virtue of the method according to the invention, it is possible to determine how a real spectacle frame chosen by the wearer and having a predetermined geometry needs to be deformed to adjust its fit on the head of the wearer so that this spectacle frame is correctly positioned on his face. Haddadi: [0014]. It is envisioned here to only deform the real frame without adding material and while remaining within the limits of elastic deformation of the materials, so as to obtain the desired personalized frame without damaging it. Haddadi: [0021]. FIGS. 5 and 6 illustrate a correct adjustment of a frame temple of the spectacle frame on the ear of the wearer.  Haddadi: [0064] and Figs. 5 and 6; reproduced below for reference. 

    PNG
    media_image2.png
    698
    399
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    332
    366
    media_image3.png
    Greyscale

Each frame temple 14, 15 of the frame 10 comprises at least one first portion, the end of which is connected to the corresponding rim 11, 12. This first portion may be straight (FIG. 5) or have a slight curvature allowing it to closely follow the outline of the head TS of the wearer.  Haddadi: [0076]. In the example shown in the figures, each frame temple 14, 15 of the frame 10 furthermore includes a second portion taking the form of a spatula 14A, 15A extending the first portion of the frame temple 14, 15 at the end opposite the rims 11, 12 of the frame 10.  Haddadi: [0077].  This spatula 14A, 15A forms the curved end of the corresponding frame temple 14, 15. It is intended to be placed behind the corresponding ear ORD, ORG of the wearer (see FIG. 6).  Haddadi: [0078].  A satisfactory fit of the frame temples 14, 15 of the frame 10 is especially illustrated in FIGS. 5 and 6. FIG. 5 shows how the frame temple 15 of the frame follows the outline of the head TS of the wearer, without pressing against his head, and how the frame temple 15 rests in the trough S of his ear ORD.  Haddadi: [0142]. FIG. 6 shows how the curvature of the frame temple 15, at the junction between the first portion of the frame temple 15 and the spatula 15A, must match the shape of the trough S of the ear ORD.  Haddadi: [0143].  The selected style of glasses that fits on the facial model in Fig. 8 of Rasmussen is taken as the adjusted 3D frame model).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haddadi into the teaching of Rasmussen so that a pre-existing real spectacle frame can be adjusted to fit on the face of the wearer (Haddadi: [0009] L.3-4).
While the combined teaching of Rasmussen and Haddadi does not explicitly teach, Schwarz teaches:
(1_3). rendering the adjusted 3D frame model and previewing the adjusted 3D frame model over the obtained 3D scan and/or images of the individual's face (e.g., Within the scope of the present application, virtual donning of a spectacle frame denotes fitting a model of a spectacle frame to a model of a head on a computing device, usually connected with a graphical representation of the fitting of the spectacle frame to a head of a person on a display, for example a computer monitor.  Schwarz: [0002] L.9-14. A superposition of a model of the spectacle frame on the model of the head is used to determine a necessary deformation of the spectacle frame by virtue of an overlapping region being minimized such that the spectacle frame fits on the head of the user. This deformation can be applied to the corresponding real spectacle frame, either by way of a machine or else by hand. Additionally, a position of the frame in relation to the nose can be automatically optimized in this document. This optimization requires relatively high computational outlay and, depending on the initial values of the optimization, ideal fitting is not, in fact, necessarily ensured. Schwarz: [0004] L.5-16.  Therefore, a graphical representation of the fitting of the spectacle to a head of a person on a display to see how the spectacle fit to the head of the person and determine the adjustments need to be made.  After adjustment, the adjusted 3D frame model (spectacle), the present application shall present the user with fitting of the spectacle to the head of the person on a display, for example a computer monitor.  Obviously, from the view of the spectacle on the head, further adjustments may be made with further wearing of the spectacle on the head as a check on the fit of the spectacle on the head. The viewings of the spectacle on the head before the user is satisfied with the fit with no further need of adjustment are previews on the evaluating the fit of the spectacle on the head);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schwarz into the combined teaching of Rasmussen and Haddadi so that the user can evaluate if further adjustments are needed on the spectacle to fit the head.

Regarding claim 3, the combined teaching of Rasmussen, Haddadi and Schwarz teaches the method of claim 1, further comprising: 
adjusting the 3D frame model of the selected eyewear frame based on the individual's extracted face measurements by performing one or more non-rigid transformation of the eyewear frames to the face measurements (e.g., The present invention provides a new method for virtually determining eyewear and clothing fit, and performing recommendations.  This is accomplished by using iterative collision detection between a 3d model of the user's face/head or body and a 3d model of the desired pair of eyewear frames or other item to be worn by the user.  In an embodiment of the present invention, the collision detection is primarily performed between the front piece of the eyewear frames and the nose/eyebrow/cheek area of the face, and the temple pieces.  The frames themselves are first roughly aligned to the ears on the face using a generic eyeglass model.  The glasses are then rotated down on to the nose until a collision is detected.  Once in place, the temple pieces are either flexed based on material, or rotated at the hinges until they collide with the sides of the head.  To determine recommendations, this process is performed for each model in the library to determine desirability based on nose (or an undesirable cheek collision) or too much or too little flex or rotation in the temple pieces.  Rasmussen: [0009] L.4-22).

Regarding claim 4, the combined teaching of Rasmussen, Haddadi and Schwarz teaches the method of claim 1, further comprising:
adjusting the 3D frame model of the selected eyewear frame by adjusting parameters (e.g., the user can use sliders, similar to those found in video games, to adjust variables on the frames; Rasmussen: [0040] L.2-4) associated with one or more of (e.g., without limitation such as the following: Rasmussen: [0040] L.4-5): a front frame curvature of the eyewear frame (e.g., curvatures of the nose bridge and cheeks; Rasmussen: [0006] L.14-15), the nosepads of the eyewear frame (e.g., nose pad length, nose pad angle and nose pad width; Rasmussen: [0010] L.6-7), and the ear bends (e.g., ear hook point 402; Rasmussen: [0029] L.7 and Fig. 4. By adjusting these points and keeping track, the Virtual Try-on System can model how a piece of eyewear will look on a user. Rasmussen: [0029] L.11-13) and/or temple splay of the temples of the eyewear frame (e.g., The flex angle 512 is also shown on the figure.  This is the angle of flexure or how much the side pieces are bended away from a ninety degree angle with the front piece). Rasmussen: [0030] L.10-13 and Fig, 5).

Regarding claim 6, the combined teaching of Rasmussen, Haddadi and Schwarz teaches the method of claim 1, further comprising: 
generating instructions for adjusting the selected eyewear frame by generating a plurality of adjustment deltas between a stock version of the selected eyewear frame and the adjusted version of the 3D frame model (e.g., FIG. 8 illustrates a user interface 800 for the virtual try-on system in accordance with an embodiment of the present invention.  The mockup user interface shows a customer's face 802 wearing generic glasses 804.  In an embodiment of the present invention, instructions are shown to the user on how to adjust the glasses 804 with arrow keys (or mouse) so that a pin 806 (not actually shown on the figure) is above the ear as shown in an example picture.  Furthermore, instructions may be given to show side view and allow user to move glasses so that pin (shown as an image of a pin attached to glasses at the point where frame should hit the top of ear) is in the correct position (at crease between head and top of ear) to start the fitting process.  The user interface may also show a picture of where optimal pin placement is.  Rasmussen: [0043].  The various adjustments are the deltas between the generic glasses and the adjusted glasses).

Regarding claim 7, the combined teaching of Rasmussen, Haddadi and Schwarz teaches the method of claim 1, further comprising: 
generating instructions for adjusting the physical pair of the selected eyewear frame by generating a plurality of views (e.g., The user interface is operable to show many views of the glasses and the facial model to the user.  Rasmussen: [0044] L.4-6) or cross-sections including one or more of top, bottom, front (e.g., In one embodiment of the user interface, the front view is shown; Rasmussen: [0044] L.6-7), and side views of the adjusted 3D frame model (e.g., instructions may be given to show side view and allow user to move glasses; Rasmussen: [0043] L.9-10.  Three-dimensional images of the head TS of the wearer, from in front (FIG. 4) and from the side (FIG. 3), and of the rim of the ears are preferably acquired. The acquisition preferably has an angular precision of 2 degrees and a distance precision of two millimeters.  Haddadi: [0110] and Figs. 3 and 4) wherein the generated views or cross-sections are electronically displayed and/or printed in 1: 1 scale relative to a pair of stock frames corresponding to the adjusted 3D frame mode (e.g., e.g., In one embodiment of the user interface, the front view is shown and the user is allowed to adjust the width of the glasses so that temple pieces are flush against the head.  The user can select any portion of the image and zoom in (and zoom out).  The user interface walks the user through the process illustrated in FIG. 6.  In an embodiment of the present invention, generic glasses are placed on the 3D model of the user's face.  The user is prompted as to whether the placement of these glasses look good.  If "yes," the process moves forward.  Rasmussen: [0044] L.6-15.  Therefore, Fig. 8 shows the mockup user interface shows a customer’s face 802 wearing generic glasses 804 with adjustments.  The size can be adjusted by zoom in or out of the image and it is a designer choice to display the image with a 1:1 scale.  Preferably, in the second and third embodiments, in step b), the physical model of the head is produced to a scale of 1 using at least one of the following techniques: rapid prototyping techniques, a deformable bank that may optionally be motorized.  Haddadi: [0228].  This physical model of the frame may be produced by known prototyping techniques, for example by 3D printing after an acquisition of images of this frame.  Haddadi: [0211]).

Regarding claim 21, the combined teaching of Rasmussen, Haddadi and Schwarz teaches the method of claim 1, wherein selecting or receiving a selection of an eyewear frame of the filtered subset of eyewear frames that satisfy the calculated fit parameters, comprises: 
receiving from a user a user-defined selection of the eyewear frame from among the filtered subset of eyewear frames (e.g., In an embodiment of the present invention, the customer is permitted to enter his prescription.  The user interface 800 shown in FIG. 8 has a selection pane 808 on left with total frames in each set.  As shown, there are several fit options 810: high medium or low.  There are several style options 812 such as horned, rimmed, aviator, etc. The user has the option of hiding eyewear based on styles not selected.  If the "show hidden styles" button 814 is not selected, these styles will not be shown to the user.  Rasmussen: [0045]. Once a user selects a style of glasses from the selector panel 816 at the bottom of the screen, the face is shown with selected glasses.  The user can select the rotate the face to gain other perspectives on how the glasses will look.  The user is able to zoom in and zoom out of any portion of the facial model.  Rasmussen: [0046] L.1-6).

Regarding claim 22, the combined teaching of Rasmussen, Haddadi and Schwarz teaches the method of claim 1, wherein adjusting a 3D frame model of the selected eyewear frame, comprises: 
adjusting a 3D frame model of the selected eyewear frame by solving for 3D position of eyewear lens measurements calculated based on the individual's extracted face measurements (e.g., The method then especially allows the frame to be adjusted to fit the face of the wearer in order to allow measurements of the wearer wearing the adjusted spectacle frame and that are required to manufacture the ophthalmic lenses to be taken.  Haddadi: [0024]) and/or the calculated fit parameters, according to one or more of aesthetic, fit, adjustability (e.g., If the user is dissatisfied with the available choices, or wants more control over their eyewear, he may enter customization mode, where a number of parameters can be altered on the glasses for better fit.  These are: temple piece length, front piece width, front piece height, front piece angle, bridge width, nose pad length, nose pad angle, and nose pad width.  As the user alters these variables, the iterative process is repeated to visually show the user what the glasses will look like aesthetically, as well as to calculate fit.  The software can then iteratively adjust the variables to recommend a customized pair of glasses with optimal fit.  Furthermore, the software will allow users to customize non-form fitting variables such as colors, materials, thickness, engraving, and other aesthetic variables.  Rasmussen: [0010]. The software has the capability of determining quality of fit using collision detection, physics, and pressure.  The system then prompts the user if they're shopping for prescription frames or sunglasses and then the consumer can select their choice of style such as "Aviator" or "Horn-rimmed" as well as brand and color preferences.  The software uses the calculated fit and stated style preferences to develop a set of recommended frames for the customer. Rasmussen: [0011] L.5-12. In an embodiment of the present invention, the collision detection is primarily performed between the front piece of the eyewear frames and the nose/eyebrow/cheek area of the face, and the temple pieces.  The frames themselves are first roughly aligned to the ears on the face using a generic eyeglass model.  The glasses are then rotated down on to the nose until a collision is detected.  Once in place, the temple pieces are either flexed based on material, or rotated at the hinges until they collide with the sides of the head. Rasmussen: [0009] L.9-18.  The eyeglasses frame is adjusted to fit the user’s head through temple pieces), and/or optical constraints (e.g., Once the ophthalmic lenses have been manufactured and mounted in the spectacle frame, it is possible that the weight of the ophthalmic lenses will deform the spectacle frame and that the latter will no longer have exactly the same adjusted geometry as before the mounting of the ophthalmic lenses. It is then possible to determine the deformation of the frame required to adjust the frame equipped with ophthalmic lenses to fit the face of the wearer. Readjustment of the frame is then spoken of.  Haddadi: [0026].  Therefore, eyeglasses are selected with readjustment of the frame due to constraint of the ophthalmic lenses).

Regarding claim 23, the combined teaching of Rasmussen, Haddadi and Schwarz teaches the method of claim 1, wherein adjusting a 3D frame model of the selected eyewear frame based on the individual's extracted face measurements and/or the calculated fit parameters, comprises: 
permanently bending the 3D frame model beyond the elastic limits of deformation of the frame (e.g., It is envisioned here to only deform the real frame without adding material and while remaining within the limits of elastic deformation of the materials, so as to obtain the desired personalized frame without damaging it.  Haddadi: [0021]. The deformation of the predetermined real frame is thus achievable without damage and/or without breaking this frame. Haddadi: [0022].   It is obvious that the deformation could be beyond the elastic limit such that the frame is damaged or no further adjustment is possible with the frame).

Regarding claim 26, the combined teaching of Rasmussen, Haddadi and Schwarz teaches the method of claim 1, further comprising:
analyzing the 3D scan and/or images of the individual's face to iteratively perform a sequence of feature detection, pose estimation, alignment, and model parameter adjustment (e.g., Within the scope of the present application, virtual donning of a spectacle frame denotes fitting a model of a spectacle frame to a model of a head on a computing device, usually connected with a graphical representation of the fitting of the spectacle frame to a head of a person on a display, for example a computer monitor.  Schwarz: [0002] L.9-14. A superposition of a model of the spectacle frame on the model of the head is used to determine a necessary deformation of the spectacle frame by virtue of an overlapping region being minimized such that the spectacle frame fits on the head of the user. This deformation can be applied to the corresponding real spectacle frame, either by way of a machine or else by hand. Additionally, a position of the frame in relation to the nose can be automatically optimized in this document. This optimization requires relatively high computational outlay and, depending on the initial values of the optimization, ideal fitting is not, in fact, necessarily ensured. Schwarz: [0004] L.5-16.  Therefore, a graphical representation of the fitting of the spectacle to a head of a person on a display to see how the spectacle fit to the head of the person and determine the adjustments need to be made.  After adjustment, the adjusted 3D frame model (spectacle), the present application shall present the user with fitting of the spectacle to the head of the person on a display, for example a computer monitor.  Obviously, from the view of the spectacle on the head, further adjustments may be made with further wearing of the spectacle on the head as a check on the fit of the spectacle on the head. The viewings of the spectacle on the head before the user is satisfied with the fit with no further need of adjustment are previews on the evaluating the fit of the spectacle on the head.  Therefore, prior to user’s satisfaction of the adjustment of frame to fit on the user’s head (face), steps are repeated to graphically presenting the spectacle on the user’s head (face) (that is to fit the adjusted spectacle on the user’s head (face) that includes posing the spectacle onto the user’s head (face), to evaluate the discrepancy between the spectacle and the user’s head (face) for adjusting feature and to actually adjusting the temple, nose bridge of the frame to correct the discrepancies.  When completing the adjustments, the spectacle is put onto the user’s head (face) for another evaluation).

Regarding claims 9, 11-12 and 14-15, the claims are system claims of method claims 1, 3-4 and 6-7 respectively.  The claims are similar in scope to claims 1, 3-4 and 6-7 respectively and they are rejected under similar rationale as claims 1, 3-4 and 6-7 respectively.
Rasmussen teaches that “A system and method is presented for virtually fitting clothing, jewelry, hats, or eyewear frames utilizing 3D scans of a user's face and/or body.” (Rasmussen: Abstract L.1-3).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Haddadi and Schwarz as applied to claim 1 and further in view of Fonte et al. (2016/0299360).

Regarding claim 5, the combined teaching of Rasmussen, Haddadi and Schwarz teaches the method of claim 1, further comprising: 
obtaining the 3D scan and/or images of the individual's face using a mobile application of a mobile device of the individual or an embedded browser of a computing device in communication with a depth sensor (see 5_1 below).
While the combined teaching of Rasmussen and Haddadi does not explicitly teach, Fonte teaches: 
(5_1). obtaining the 3D scan and/or images of the individual's face using a mobile application of a mobile device of the individual or an embedded browser of a computing device in communication with a depth sensor (e.g., Some described exemplary systems and methods may include depth cameras, for instance, cameras that may operate combined depth sensors in conjunction with image sensors to capture a 3D point cloud, form a mesh, and/or apply a texture from the image data (e.g., to correctly paint a physical final eyewear model).  Alternately or in addition, the described exemplary systems and methods may include depth cameras that may be combined with depth sensors and image sensors, which may output 2D images.  In such images, each pixel may be associated with a depth value (e.g., a distance value from the camera).  Outputs from either or both of these exemplary scenarios may be used in the described embodiments.  Fonte: [0037].  Various mobile devices (e.g., mobile phones) have (or may have) one or more depth sensors and one or more image sensors, e.g., as independent sensors.  In one embodiment, the disclosed systems and methods may detect inputs from each of the two types of sensors (e.g., depth sensors and image sensors) and process the sensor data into data that may be generated by a single integrated "depth camera."  Fonte: [0038]. Exemplary image capture device(s) 605 may include cameras attached to mobile devices, multi-camera systems, depth sensing cameras, depth sensing sensors, etc, or a combination of two or more of the aforementioned devices.  Fonte: [0071] L.33-36. The user mobile device 601, device(s), image capture device(s) 605, the assessment module 607, preview device 609, and/or the manufacturing system 611 may communicate via network 613.  In one embodiment, network 613 may include the Internet, providing communication through one or more computers, servers, and/or handheld mobile devices, including the various components of system 600.  Fonte: [0077] L.1-8.  The user interface may be a website accessible using a web browser or it may be an applet or application.  In the user interface, the user may be able to rotate, shift, zoom in, or zoom out of the facial image, glasses, or both.  The user interface for the virtual try-on system may also be embedded in another application or website such as an application or website for an online store. Rasmussen: [0050] L.5-14.  It would have been obvious that image and depth data can be conveniently captured using a mobile phone). 
It would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fonte into the combined teaching of Rasmussen and Haddadi so that the wearer’s head can be conveniently scanned with a mobile device.

Regarding claim 13, the claim is a system claim of method claim 5.  The claim is similar in scope to claim 5 and it is rejected under similar rationale as claim 5.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (2013/0088490) in view of Fonte et al. (2016/0299360) and further in view of Haddadi et al. (2016/0327811) and Schwarz et al. (2020/0103675, US application of EP 3410178; IDS).

Regarding claim 17, Rasmussen teaches a computer-implemented method for modelling a human face and eyewear frames to produce a customized stock frame product (e.g., A system and method is presented for virtually fitting clothing, jewelry, hats, or eyewear frames utilizing 3D scans of a user's face and/or body. Rasmussen: Abstract L.1-3. The Virtual Try-on and Recommendation Engine 106 may be implemented using a computer or other electronic device.  Rasmussen: [0022] L.16-18.  In an embodiment of the present invention, instructions are shown to the user on how to adjust the glasses 804 with arrow keys (or mouse) so that a pin 806 (not actually shown on the figure) is above the ear as shown in an example picture.  Furthermore, instructions may be given to show side view and allow user to move glasses so that pin (shown as an image of a pin attached to glasses at the point where frame should hit the top of ear) is in the correct position (at crease between head and top of ear) to start the fitting process. Rasmussen: [0043] L.4-14), the method comprising:
obtaining an inventory comprising a plurality of product frames (e.g., In an embodiment of the present invention, the system also provides recommendations to the user.  The system performs the procedure described in FIG. 6 with every model in the inventory and returns a certain number of glasses with the highest scores.  Furthermore, the eyewear frames may be filtered on metadata such as style, color, material, etc. Hair color, face shape, prescription strength, and skin tone can also be applied to the metadata to assist the recommendation engine.  Rasmussen: [0039]); 
scanning a user's anatomy (e.g., The process begins by acquiring a 3D scan of the user's face 602, including phototexturing. Rasmussen: [0032] L.1-2); 
extracting measurements of the user's anatomy (e.g., In an embodiment of the present invention, the Virtual Try-on and Recommendation Engine may be implemented with a mesh preprocessor to accommodate for limitations in the 3d collision and physics engine.  These considerations are not necessary under other implementations.  The preprocessor separates the face mesh into pieces with 65,000 triangles or less, or another number of triangles depending on the 3d engine requirements. ….  Separate meshes that are aligned with the main face mesh composite are created with 255 triangles or less, or another number of triangles depending on the mesh collider requirements.  These may be brought in as separate models into the 3d platform.  The key points the mesh colliders cover are the nose, browbone, and upper cheeks.  This area is computed by finding the y-axis extent of the face mesh, which is the user's nose, and then selecting vertices within a defined rectangle that is likely to encompass approximately three inches up from the nose and all the way across the face to a depth of four inches.  The preprocessor finds the x-extents of the face mesh and picks the mode of all the values (within a tolerance).  The result of this process is to find the maximum width of the head without the ears.  This result is used as the starting width of the glasses.  This data may be stored along with any other necessary alignment data to a file.  Data models and files may be placed into a new folder titled the same as the initial face mesh file with "processed" appended. Rasmussen: [0025].  Furthermore, the eyewear frames may be filtered on metadata such as style, color, material, etc. Hair color, face shape, prescription strength, and skin tone can also be applied to the metadata to assist the recommendation engine.  Rasmussen: [0039] L.5-9); 
obtaining a first model of a contour and surface of the user's anatomy, based on the extracted measurements of the user's anatomy (e.g., Data models and files may be placed into a new folder titled the same as the initial face mesh file with "processed" appended. Rasmussen: [0025]); 
identifying, based on the contour and the surface of the user's anatomy, a first product frame among the plurality of product frames (e.g., An embodiment of the present invention provides a method 600 for virtually fitting eyewear to users and providing recommendations.  Utilizing the method illustrated in FIG. 6, the user can see how a variety of eyewear frames will fit on his or her face.  Furthermore, in an embodiment, the software will provide them with a list of recommended frames. Rasmussen: [0031].  The face scan is imported into the software 604, and the software loosely places a 3D model of generic eyewear frames on the face scan 606.  In an embodiment of the present invention, this is done by using the nose as a locating feature.  The user then uses the arrow keys to nudge the frames into position on the face scan, as well as adjust the width of the temple pieces.  By allowing the user the opportunity to situate the frames near the face and adjust the width of the temple pieces, the frames are at a closer positioning start for the iterative collision process and it will be easier for the system to determine the critical above-ear points that will form the rotation axis for future eyewear frame models. Rasmussen: [0033]. It is obvious that the boundary of the face is a contour on which the frame is going to mount.  In an embodiment of the present invention, the fit percentage is calculated out of 100% (perfect fit).  The computation is a(f+d) where a is the binary value of whether a collision is on the nose (1) or anywhere else (0), f is the flex of the hinges which is calculated such that 90 degrees is equal to 100% and 15 degrees above or below that is 0% fit.  This could be computed with f=1-abs ((flex_angle-90)*(1/15)).  d is the distance from the intersection of the above-ear in the z direction and the line formed between the metadata points of the temple piece's ear hook start point and the hinge point, and the ear hook start point.  It is scaled so that deviation outside the optimal range, 10 mm for example, will scale to 0% from 100% within 10 mm in either direction.  These equations are for example only, and may be replaced by linear or exponential functions as statistical fit is improved.  Rasmussen: [0037].  Once a user selects a style of glasses from the selector panel 816 at the bottom of the screen, the face is shown with selected glasses.  The user can select the rotate the face to gain other perspectives on how the glasses will look.  The user is able to zoom in and zoom out of any portion of the facial model.  Rasmussen: [0046] L.1-6 and Fig. 8.  Therefore, the user can select a plurality of glasses and obtain the corresponding fit percentage); 
determining adjustments to the first product frame based on the contour and the surface of the user's anatomy (e.g., In an embodiment of the present invention, a 3D scan of a user's face and a 3D model of the item into the software is inputted into the system.  The 3D image of the item to be fitted is placed on the face or body image resulting from the 3D scan and is iteratively moved until collision is detected between the 3D model of the item and the 3D model of the face or body.  When eyewear is fitted, a simulated gravity vector is used to push eyewear frames or the nose bridge down onto the nose until the model collides with the nose, showing accurate placement on the bridge.  The flex of the temple pieces is iteratively tried to determine collision with the sides of the head.  A recommendation engine can be used to recommend different items to the user based on the virtual fit.  Eyewear frames may be recommended based on testing each model to determine if temple pieces are long enough to get over the ear and if flex is too great or too small. Rasmussen: [0038].  If the user wishes to customize the frame, they enter customization mode in the software.  In this mode, the user can use sliders, similar to those found in video games, to adjust variables on the frames without limitation such as the following: temple piece length, front piece width, front piece height, front piece angle, bridge width, nose pad length, nose pad angle, and nose pad width.  In an embodiment of the present invention, the system adjusts the 3D representation of the frames by interpolating between two models of the frames.  One model contains the temple piece, for example, at its shortest possible length.  The next model contains the same 3D data as the first model, but modified for the temple piece's longest length.  Rasmussen: [0040] L.1-13);
generating a second model rendering comprising the adjusted first product frame matching the contours and the surface of the user's anatomy (e.g., FIG. 7 illustrates data tables used to store important consumer and product information in accordance with an embodiment of the present invention.   Rasmussen: [0042].  See 17_1 below);
previewing the second model rendering comprising the adjusted first product frame over the obtained first model of the contour and surface of the user’s anatomy (see 17_3 below); and
generating and outputting a visual display of instructions for physically adjusting a previously manufactured physical pair of eyewear frames corresponding to the first product frame, the visual display of instructions comprising one or more displayed views of the determined adjustments to the first product frame and/or indicated adjustments to the previously manufactured physical product frame causing the previously manufactured physical product frames to match a geometry of the determined adjustments to the first product frame (see 17_2 below)
While Rasmussen does not explicitly teach, Fonte teaches:
(17_1). generating a second model rendering comprising the adjusted first product frame matching the contours and/or the surface of the user's anatomy (e.g., One method includes: receiving a configurable parametric model of a user-specific eyewear product comprising a frame portion and a lens portion, wherein geometric parameters of the configurable parametric model are based on geometric features of a user's anatomy; receiving media data of a user, the media data including the user's response to visual cues; detecting the position of the user's eyes from the received media data; determining optical information of the user based on the detected position of the user's eyes; and generating an updated configurable parametric model by modifying the received configurable parametric model based on the determined optical information. Fonte: [0006].  For example, nose pads of an initial parametric model of the eyewear product may not match the contour of the user's nose (e.g., from a user anatomic model).  The initial parametric model may instead intersect with the surface of the nose if the initial parametric model is aligned with or overlaid over the user anatomic model.  The present computer system may configure or modify the initial parametric model such that the nose pads match the contour and angle of the user's nose from the user anatomic model, e.g., the nose pads are modified to sit flush against the surface of the modeled user's nose.  Fonte: [0057] L.13-24. Therefore, the updates from the received (initial) parametric model can be applied to the same model to produce the same updated parametric model.  Thus, Manufacturing system 611 may receive a customized eyewear model (e.g., including parameters for ordering customized eyewear (frames and/or lenses) and user information e.g., via a network 613 or other form of electronic communication such that the manufacturer or manufacturing system 611 may produce the custom eyewear product.  In one embodiment, manufacturing system 611 may receive manufacturing instructions (e.g., from system 600) and/or translate data received from system 600 into manufacturing instructions.  The manufacturing system 611 may then produce a physical customized eyewear product based on the modeled customized eyewear and/or prompt the delivery of the customized product to the user.  Fonte: [0076] L.1-13.  Therefore, the steps of adjusting the generic model of glasses 804 (customized eyewear) are recorded as manufacturing instructions to produce the customized eyewear).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fonte into the teaching of Rasmussen that instructions of customizing eyewear model can be conveniently transferred to a manufacturing system to produce the customized eyewear.
While the combined teaching of Rasmussen and Fonte does not explicitly teach, Haddadi teaches:
(17_2). generating and outputting a visual display of instructions for physically adjusting a previously manufactured physical pair of eyewear frames corresponding to the first product frame, the visual display of instructions comprising one or more displayed views of the determined adjustments to the first product frame and/or indicated adjustments to the previously manufactured physical product frame causing the previously manufactured physical product frames to match a geometry of the determined adjustments to the first product frame (e.g., by virtue of the method according to the invention, it is possible to determine how a real spectacle frame chosen by the wearer and having a predetermined geometry needs to be deformed to adjust its fit on the head of the wearer so that this spectacle frame is correctly positioned on his face. Haddadi: [0014]. It is envisioned here to only deform the real frame without adding material and while remaining within the limits of elastic deformation of the materials, so as to obtain the desired personalized frame without damaging it. Haddadi: [0021]. FIGS. 5 and 6 illustrate a correct adjustment of a frame temple of the spectacle frame on the ear of the wearer.  Haddadi: [0064] and Figs. 5 and 6; reproduced below for reference. 

    PNG
    media_image4.png
    704
    403
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    332
    366
    media_image3.png
    Greyscale

Each frame temple 14, 15 of the frame 10 comprises at least one first portion, the end of which is connected to the corresponding rim 11, 12. This first portion may be straight (FIG. 5) or have a slight curvature allowing it to closely follow the outline of the head TS of the wearer.  Haddadi: [0076]. In the example shown in the figures, each frame temple 14, 15 of the frame 10 furthermore includes a second portion taking the form of a spatula 14A, 15A extending the first portion of the frame temple 14, 15 at the end opposite the rims 11, 12 of the frame 10.  Haddadi: [0077].  This spatula 14A, 15A forms the curved end of the corresponding frame temple 14, 15. It is intended to be placed behind the corresponding ear ORD, ORG of the wearer (see FIG. 6).  Haddadi: [0078].  A satisfactory fit of the frame temples 14, 15 of the frame 10 is especially illustrated in FIGS. 5 and 6. FIG. 5 shows how the frame temple 15 of the frame follows the outline of the head TS of the wearer, without pressing against his head, and how the frame temple 15 rests in the trough S of his ear ORD.  Haddadi: [0142]. FIG. 6 shows how the curvature of the frame temple 15, at the junction between the first portion of the frame temple 15 and the spatula 15A, must match the shape of the trough S of the ear ORD.  Haddadi: [0143].  The real spectacle frame with the selected style as shown in Fig. 8 of Rasmussen is taken as the first product frame).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haddadi into the combined teaching of Rasmussen and Fonte so that a pre-existing real spectacle frame can be adjusted to fit on the face of the wearer (Haddadi: [0009] L.3-4).
While the combined teaching of Rasmussen, Fonte and Haddadi does not explicitly teach, Schwarz teaches:
(17_3). previewing the second model rendering comprising the adjusted first product frame over the obtained first model of the contour and surface of the user’s anatomy (e.g., Within the scope of the present application, virtual donning of a spectacle frame denotes fitting a model of a spectacle frame to a model of a head on a computing device, usually connected with a graphical representation of the fitting of the spectacle frame to a head of a person on a display, for example a computer monitor.  Schwarz: [0002] L.9-14. A superposition of a model of the spectacle frame on the model of the head is used to determine a necessary deformation of the spectacle frame by virtue of an overlapping region being minimized such that the spectacle frame fits on the head of the user. This deformation can be applied to the corresponding real spectacle frame, either by way of a machine or else by hand. Additionally, a position of the frame in relation to the nose can be automatically optimized in this document. This optimization requires relatively high computational outlay and, depending on the initial values of the optimization, ideal fitting is not, in fact, necessarily ensured. Schwarz: [0004] L.5-16.  Therefore, a graphical representation of the fitting of the spectacle to a head of a person on a display to see how the spectacle fit to the head of the person and determine the adjustments need to be made.  Therefore, a graphical representation of the fitting of the spectacle to a head of a person on a display to see how the spectacle fit to the head of the person and determine the adjustments need to be made.  After adjustment, the adjusted 3D frame model (spectacle), the present application shall present the user with fitting of the spectacle to the head of the person on a display, for example a computer monitor.  Obviously, from the view of the spectacle on the head, further adjustments may be made with further wearing of the spectacle on the head as a check on the fit of the spectacle on the head. The viewings of the spectacle on the head before the user is satisfied with the fit with no further need of adjustment are previews on the evaluating the fit of the spectacle on the head);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schwarz into the combined teaching of Rasmussen, Fonte and Haddadi so that the user can evaluate if further adjustments are needed on the spectacle to fit the head.

Regarding claim 18, the combined teaching of Rasmussen, Fonte, Haddadi and Schwarz teaches the computer-implemented method of claim 17, further comprising: 
outputting the visual display of instructions (e.g., If the user wishes to customize the frame, they enter customization mode in the software.  In this mode, the user can use sliders, similar to those found in video games, to adjust variables on the frames without limitation such as the following: temple piece length, front piece width, front piece height, front piece angle, bridge width, nose pad length, nose pad angle, and nose pad width.  In an embodiment of the present invention, the system adjusts the 3D representation of the frames by interpolating between two models of the frames.  One model contains the temple piece, for example, at its shortest possible length.  The next model contains the same 3D data as the first model, but modified for the temple piece's longest length.  Rasmussen: [0040] L.1-13.  FIGS. 5 and 6 illustrate a correct adjustment of a frame temple of the spectacle frame on the ear of the wearer.  Haddadi: [0064]), to a device of at least one from among an optician, a manufacturer, and/or a user (e.g., In one embodiment, manufacturing system 611 may receive manufacturing instructions (e.g., from system 600) and/or translate data received from system 600 into manufacturing instructions.  The manufacturing system 611 may then produce a physical customized eyewear product based on the modeled customized eyewear and/or prompt the delivery of the customized product to the user.  Fonte: [0076] L.6-13).

Regarding claim 19, the combined teaching of Rasmussen, Fonte, Haddadi and Schwarz teaches the computer-implemented method of claim 17, wherein the obtaining the inventory comprises at least one from among scanning a database of product frames and/or importing 3D CAD files of product frames (e.g., The software loosely places 3D model of generic eyewear frames on the face scan 606. Rasmussen: [0033] L.2-3.  In embodiments of the present invention, this process may be repeated for any number of pieces of eyewear.  In an embodiment of the present invention, the eyewear frame model is imported in three pieces, the left temple piece, right temple piece, and front piece (including the bridge on metal frames).  Each eyewear frame model includes five pieces of metadata, the three major pieces are the location of the rotation points on each temple pieces (usually at the end of the temple piece near the front piece) and the location of the center of the bridge on the front piece.  The two minor pieces of metadata are the start of the curve of the temple piece into the ear hook, and the location of the above-ear pin that will line up with the user-selected location.  Rasmussen: [0034] L.2-14.  In an embodiment of the present invention, the system also provides recommendations to the user.  The system performs the procedure described in FIG. 6 with every model in the inventory and returns a certain number of glasses with the highest scores.  Furthermore, the eyewear frames may be filtered on metadata such as style, color, material, etc. Hair color, face shape, prescription strength, and skin tone can also be applied to the metadata to assist the recommendation engine. Rasmussen: [0039]).

Regarding claim 20, the combined teaching of Rasmussen, Fonte, Haddadi and Schwarz teaches the computer-implemented method of claim 17, wherein the identifying the first product frame comprises filtering out inventory based on at least one from among aesthetic, fit, adjustability, and/or optical considerations (e.g., If the user is dissatisfied with the available choices, or wants more control over their eyewear, he may enter customization mode, where a number of parameters can be altered on the glasses for better fit.  These are: temple piece length, front piece width, front piece height, front piece angle, bridge width, nose pad length, nose pad angle, and nose pad width.  As the user alters these variables, the iterative process is repeated to visually show the user what the glasses will look like aesthetically, as well as to calculate fit.  The software can then iteratively adjust the variables to recommend a customized pair of glasses with optimal fit.  Furthermore, the software will allow users to customize non-form fitting variables such as colors, materials, thickness, engraving, and other aesthetic variables.  Rasmussen: [0010]. The software has the capability of determining quality of fit using collision detection, physics, and pressure.  The system then prompts the user if they're shopping for prescription frames or sunglasses and then the consumer can select their choice of style such as "Aviator" or "Horn-rimmed" as well as brand and color preferences.  The software uses the calculated fit and stated style preferences to develop a set of recommended frames for the customer. Rasmussen: [0011] L.5-12).

Allowable Subject Matter
Claims 2, 10 and 24-25 are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 2:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
anonymously aggregating calculated fit parameters of a plurality of individuals to optimize physical and digital inventory of eyewear frames and/or optimizing designs of eyewear frames generated by manufacturers  
as recited in claim 2.

Claim 10 is similar in scope to claim 2 and it is objected under similar rationale as claim 2.

The following is a statement of reasons for the indication of allowable subject matter in claim 24:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
rendering and previewing at least some permanent or inelastic deformation of the 3D frame model through the adjusting, and optionally also elastic deformation of the 3D frame model due to modeled pressure between the adjusted 3D frame model and the 3D scan or face measurements of the individual's face  
as recited in claim 24.

The following is a statement of reasons for the indication of allowable subject matter in claim 25:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
determining facial deformation while obtaining the 3D scan and/or images of the individual's face, wherein the facial deformation occurs due to pressure from the 3D frame model and/or a change in expression; and
  reconstructing the 3D scan and/or images of the individual's face by non-rigidly morphing a reconstructed 3D mesh to align with the 3D scan and/or images of the individual's face
as recited in claim 25.

Response to Arguments
Applicant’s arguments filed on October 6, 2021 have been fully considered but they are not persuasive.  
R1.	The applicant argued on item 1 that “No teaching of " ... extracting face measurements of the individual's face from the 3D scan and/or images ... " ”
The examiner disagreed respectfully.  The examiner cited Rasmussen: [0025] to teach the feature.  The examiner has further bolded the part on the measurement procedure as “This area is computed by finding the y-axis extent of the face mesh, which is the user's nose, and then selecting vertices within a defined rectangle that is likely to encompass approximately three inches up from the nose and all the way across the face to a depth of four inches.  The preprocessor finds the x-extents of the face mesh and picks the mode of all the values (within a tolerance).  The result of this process is to find the maximum width of the head without the ears.” (Rasmussen: [0025] L.).  Therefore, Rasmussen teaches the features of the claim.
R2.	The applicant argued on item 2 that “No teaching of " ... identifying a filtered subset of the plurality of eyewear frames that satisfy the calculated fit parameters based on one or more of aesthetic fit, functional fit, adjustability, and optical constraints"”.
The examiner disagreed respectfully.  Rasmussen teaches in [0045]-[0046] and Fig. 8, the after selecting the style of glasses, fit and view, the system will show the filtered set of glasses (19 glasses) that meets the requirements as entered by the user.  It is obvious that 19 is subsets of all the glasses in the system.  The fit is calculated according to [0009]-[0011] of Rasmussen on anesthetic, functional and adjustability constraint and [0026] of Haddadi on optical constraint as the weight of lenses will deform the frame and readjustment is required.  Therefore, the combined teaching of Rasmussen and Haddadi teaches the features of the claim.
R3.	The applicant argued on item 3 that “No teaching of " ... selecting or receiving a selection of an eyewear frame of the filtered subset of eyewear frames that satisfy the calculated fit parameters ... "”.
The examiner disagreed respectfully.  Rasmussen teaches the features with [0046] with illustration in Fig. 8. It can be seen in Fig. 8 that the selector panel 816 shows 19 glasses that meets filter requirements that includes a fit parameter.  Therefore, Rasmussen teaches the features of the claim.
R4.	The applicant argued on item 4 that “No teaching of " ... rendering the adjusted 3D frame model and previewing the adjusted 3D frame model over the obtained 3D scan and/or images of the individual's face ... "”.
The examiner applied the reference of Schwarz “Within the scope of the present application, virtual donning of a spectacle frame denotes fitting a model of a spectacle frame to a model of a head on a computing device, usually connected with a graphical representation of the fitting of the spectacle frame to a head of a person on a display, for example a computer monitor.” (Schwarz: [0002] L.9-14).  It is obvious that the user will show a graphical representation of fitting of the adjusted spectacle obtained from the teaching of Rasmussen and Haddadi to a head of a person on a display.
R5.	Regarding to item 5 on claim 2, the claim is objected as it includes allowable subject matters.
R6.	The applicant argued on item 6 that “No teaching of " ... obtaining a first model of a contour and surface of the user's anatomy… based on the extracted measurements of the user's anatomy ... identifying, based on the contour and the surface of the user's anatomy, a first product frame among the plurality of product frames ... "” and “Rasmussen is silent on contour, let alone disclose the referenced claimed feature. Fonte and Haddadi do not overcome this deficiency of Rasmussen.”
The examiner disagreed respectfully.  Rasmussen teaches that “Utilizing the method illustrated in FIG. 6, the user can see how a variety of eyewear frames will fit on his or her face.  Furthermore, in an embodiment, the software will provide them with a list of recommended frames.” (Rasmussen: [0031]).  “The face scan is imported into the software 604, and the software loosely places a 3D model of generic eyewear frames on the face scan 606.  In an embodiment of the present invention, this is done by using the nose as a locating feature.  The user then uses the arrow keys to nudge the frames into position on the face scan, as well as adjust the width of the temple pieces.  By allowing the user the opportunity to situate the frames near the face and adjust the width of the temple pieces, the frames are at a closer positioning start for the iterative collision process and it will be easier for the system to determine the critical above-ear points that will form the rotation axis for future eyewear frame models.” (Rasmussen: [0033]).
It is obvious that any object has a boundary and the boundary is taken as a contour.  The face scan therefore includes a contour defined by the boundary of the scanned face.  The contour of the face is used to provide the width of the face so that the width of the temple pieces is adjusted to fit the frame in position on the face scan.  Therefore, the face scan provides a surface as well as a contour.
R7.	Regarding arguments on item 7, the response is similar to R4 above.
R8.	Regarding new claims 21-26, it is found claims 24-25 are allowable and it is objected to being dependent upon rejected base claim.  Claims 21-23 and 26 are rejected, please see rejections to the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611